BROOKSHIRE, Justice,
dissenting.
As I view the record, the admissible evidence in the case, at the guilt stage, against the Appellant was overwhelming. She had more than one packet of the methamphetamine in her purse. This contraband amounted, in weight, to approximately fifty grams. The jury could have properly inferred and held, from that fact, that it was not all for her personal use and, secondly, that she had guilty knowledge of the nature of the contraband.
One officer, upon announcing that he was going to search the purses for weapons — for which he had sound reason — testified that, at that point, the Appellant grabbed her purse and clutched it to her lap and sort of hunkered, or crouched, or slumped, over the purse as if to protect the purse or something in it. In my opinion, this action on the part of the Appellant had probative force to show guilty knowledge of the contraband. Another peace officer stated that the Appellant grabbed the purse and clutched it to her lap when he entered the house and drew his pistol and told everyone present to freeze. Nevertheless, the Appellant did not freeze. In my view, there is a reasonable inference to be drawn from that testimony and the movements and acts of the Appellant.
Therefore, under this record, in my opinion, the State did show that the Appellant knew that the substance in her purse was contraband. The State showed this by her dramatic actions and the certain, reasonable inferences that resulted therefrom.
Under either of the narratives given by the two officers, the Appellant’s gestures, movements and posture of protecting and attempting to hide the purse or the contents thereof and the reasonable and logical inferences therefrom, were sufficient to demonstrate that the Appellant knew that the substances, in more than one packet in her purse, were contraband. Because of the valuational characteristics of the evidence in this case, I would find that the admission of the money into evidence made no contribution to the Appellant’s conviction of guilt and I would find this beyond a reasonable doubt.
However, I do not agree that the admission of the money into evidence was error. This is especially true in view of the fact that June Martha Martin was tried, along with her husband, in a joint trial. No attempt at severance of her defense had been made.
*537Since the Court has ordered that the judgment herein be reversed and the cause be remanded to the trial court, I respectfully dissent. See Martin v. State, 761 S.W.2d 26 (Tex.App.—Beaumont 1988, pet. granted) (Majority and Dissenting Opinion). See Martin v. State, 764 S.W.2d 562 (Tex.Crim.App.1989).
Interesting and significant, as well as crucial, are the following events in the chronology of this venerable criminal litigation:
1. June Martha Martin was indicted on January 28, 1982, with knowingly and intentionally possessing a controlled substance; namely, methamphetamine — the date of the offense being on or about October 25, 1981. The indictment has now been on file for over seven years and three months.
2. The case was tried and went to the jury on January 19, 1983. The jury found her guilty of possession on January 19, 1983.
3. The first opinion, at the intermediate appellate level, was issued May 23, 1984.
4. On May 18,1988, the Court of Criminal Appeals issued its first opinion reversing the judgment of our Court in June Martha Martin’s case and remanded the cause for a consideration of the Appellant’s remaining points. That was the first remand. The Court of Criminal Appeals’ mandate was issued June 3, 1988. This matter was pending before the Court of Criminal Appeals for about four years.
5. Thereafter, we handed down our opinion on the first remand on September 28,1988. Thereafter, the Court of Criminal Appeals, again, ordered a second remand on February 10, 1989. On the second remand, the Court of Criminal Appeals directed a harm analysis under TEX.R.APP.P. 81(b)(2), concerning the admission of evidence determined by the Court of Appeals, in its prior decision, to have been erroneously admitted before the jury.
The opinion issued this date is on the second remand to us.
The genesis, or inception, of this criminal proceeding occurred on October 25, 1981. Hence, this matter has been pending approximately seven and one-third years without resolution. With respect, but with fervent zeal, it is requested that the high court conclude this archaic proceeding.